                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


VENNDA CARTER,                                       )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:19-CV-138-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 25]. The court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 18],
DENIES defendant's motion for judgment on the pleadings [D.E. 21 ], and REMANDS the
action to the Commissioner.


This Judgment Filed and Entered on March 1, 2021, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Lisa M. Rayo                                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
March 1, 2021                                (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 4:19-cv-00138-D Document 27 Filed 03/01/21 Page 1 of 1
